                                                          THE HONORABLE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
     MARTIN TUTSCHEK, Derivatively on
 8   Behalf of COCRYSTAL PHARMA, INC.,               No. 2:19-cv-01775 TSZ
 9                                                   STIPULATED MOTION AND ORDER
                              Plaintiff,
10
             v.
11
     RAYMOND SCHINAZI, GARY WILCOX,
12   PHILLIP FROST, JANE HSIAO, STEVE
13   RUBIN, DAVID S. BLOCK, ELLIOT
     MITCHELL MAZA, JEFFREY MECKLER,
14   BRIAN KELLER, TODD BRADY, BARRY
     HONIG, MICHAEL BRAUSER, JOHN
15   STETSON, and JOHN O'ROURKE,
16                            Defendants,
17
             and
18
     COCRYSTAL PHARMA, INC.,
19
                              Nominal Defendant.
20

21
                                      I.    STIPULATED MOTION
22
              WHEREAS, on November 1, 2019, Plaintiff Martin Tutschek ("Plaintiff") filed in this
23
     Court a Verified Stockholder Derivative Complaint (the "Complaint") (ECF No. 1) on behalf of
24
     nominal defendant Cocrystal Pharma, Inc. ("Cocrystal"), captioned Tutschek v. Schinazi, et al.,
25
     Case No. 19-cv-01775-TSZ (the "Action");
26
     STIPULATED MOTION AND ORDER                                                   Perkins Coie LLP
27                                                                            1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-01775 TSZ) – 1                                           Seattle, WA 98101-3099
28                                                                                Phone: 206.359.8000
     91004-1113/146478493.1                                                        Fax: 206.359.9000
              WHEREAS, the Complaint names as defendants Raymond Schinazi, Gary Wilcox,
 1
     Phillip Frost, Jane Hsiao, Steve Rubin, David S. Block, Jeffrey Meckler and Todd Brady
 2
     (collectively, the "Individual Cocrystal Defendants"), who are current or former directors or
 3
     officers of Cocrystal, and Elliot Mitchell Maza and Brian Keller (collectively with the Individual
 4
     Cocrystal Defendants, the "Officer/Director Defendants"), who are former officers of Cocrystal's
 5
     predecessor, BioZone Pharmaceuticals, Inc. ("BioZone"), and generally alleges that these
 6
     Officer/Director Defendants breached fiduciary duties to shareholders of Cocrystal or BioZone
 7
     by failing to disclose an alleged scheme to artificially inflate the price of BioZone's stock;
 8
              WHEREAS the Complaint also names as defendants Barry Honig, Michael Brauser, John
 9
     Stetson, and John O'Rourke (collectively, the "Shareholder Defendants" and, together with the
10
     Officer/Director Defendants and Cocrystal, the "Defendants"), who are alleged to be controlling
11
     shareholders of Cocrystal, and generally alleges that these Shareholder Defendants breached
12
     fiduciary duties by engaging in a "pump and dump" scheme that artificially inflated the price of
13
     BioZone stock, and otherwise engaged in related-party transactions that benefited themselves or
14
     entities that were either controlled or affiliated with them;
15
              WHEREAS, a related securities class action lawsuit, captioned Pepe v. Cocrystal
16
     Pharma, Inc., et al., No. 2:18-cv-14091-KM-JBC, is pending in the United States District Court
17
     for the District of New Jersey (the "Securities Class Action");
18
              WHEREAS, the plaintiff in the Securities Class Action asserts federal securities claims
19
     against certain defendants who are also named as defendants in this Action—including certain
20
     current or former officers of Cocrystal and former officers of BioZone—arising from facts
21
     common to those alleged in this Action;
22
              WHEREAS, the plaintiff in the Securities Class Action filed an amended complaint (ECF
23
     No. 37) on June 25, 2019;
24
              WHEREAS, the court in the Securities Class Action entered a stipulated order on
25
     October 21, 2019, directing that the "Stipulating Defendants" in that case would not be required
26
     STIPULATED MOTION AND ORDER                                                      Perkins Coie LLP
27                                                                               1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-01775 TSZ) – 2                                              Seattle, WA 98101-3099
28                                                                                   Phone: 206.359.8000
     91004-1113/146478493.1                                                           Fax: 206.359.9000
     to answer, move to dismiss, or otherwise respond to the plaintiff's amended complaint until after
 1
     the parties to the Securities Class Action had engaged in mediation of the claims asserted in the
 2
     Securities Class Action and reported to the District Court on the outcome of the mediation
 3
     efforts;
 4
                WHEREAS, the parties to the Securities Class Action engaged in mediation on
 5
     November 22, 2019, before the Honorable Jose Linares (Ret.);
 6
                WHEREAS, the parties to the Securities Class Action did not achieve a settlement on
 7
     November 22, 2019, but are continuing to work with the mediator in an attempt to reach an
 8
     agreed resolution;
 9
                WHEREAS, on January 16, 2019, Plaintiff Susan S. Church filed a Verified Stockholder
10
     Derivative Complaint (the "Church Complaint") (ECF No. 1) on behalf of nominal defendant
11
     Cocrystal, captioned Church v. Maza, et al., No. 2:19-cv-00080-TSZ (the "Church Derivative
12
     Action");
13
                WHEREAS, the Church Complaint alleges claims against some of the same individuals
14
     who are defendants in this Action based on the same alleged misconduct;
15
                WHEREAS, on April 9, 2019, this Court entered a stipulated order in the Church
16
     Derivative Action pursuant to which all proceedings, including any motion practice, obligation to
17
     respond to the Church Complaint and any amended complaint, and all discovery and disclosure
18
     obligations or deadlines under the applicable local and federal rules or previously-issued Orders
19
     of the Court were stayed until (1) the Securities Class Action is dismissed, with prejudice, and all
20
     appeals related thereto have been exhausted; (2) any defendant's motion to dismiss the Securities
21
     Class Action is denied in whole or in part; or (3) the stay is modified by stipulation of the parties
22
     to the Church Derivative Action as ordered by the Court, or by the Court pursuant to a motion;
23
                WHEREAS, counsel for Plaintiff and counsel for Defendants Raymond Schinazi, Gary
24
     Wilcox, Jane Hsiao, Steve Rubin, David S. Block, Jeffrey Meckler and Todd Brady, and
25
     Nominal Defendant Cocrystal Pharma, Inc. (collectively with Plaintiff, the "Stipulating Parties"),
26
     STIPULATED MOTION AND ORDER                                                      Perkins Coie LLP
27                                                                               1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-01775 TSZ) – 3                                              Seattle, WA 98101-3099
28                                                                                   Phone: 206.359.8000
     91004-1113/146478493.1                                                           Fax: 206.359.9000
     who are all the parties who have appeared in the Action, have conferred regarding the status of
 1
     the Action, the Securities Class Action, the Church Derivative Action, and the appropriate next
 2
     steps;
 3
              WHEREAS, the Stipulating Parties agree, as did the stipulating parties in the Church
 4
     Derivative Action, that resolution of the related Securities Class Action will have a bearing on
 5
     the claims asserted in this Action;
 6
              WHEREAS, based on the overlapping parties and factual allegations in the Action and in
 7
     the Securities Class Action and the likely impact of the resolution of the Securities Class Action
 8
     on the claims in the Action, and to avoid the unnecessary expenditure of judicial and party
 9
     resources, the Stipulating Parties have agreed, subject to this Court's approval, as did the
10
     stipulating parties in the Church Derivative Action, to a limited stay of the Action until (1) the
11
     Securities Class Action is dismissed, with prejudice, and all appeals related thereto have been
12
     exhausted; (2) any defendant's motion to dismiss the Securities Class Action is denied in whole
13
     or in part; (3) the stay is modified by stipulation of the parties to the Action as ordered by the
14
     Court, or by the Court pursuant to a motion; or (4) in the event a related derivative action is not
15
     stayed, plaintiff may lift the stay upon thirty (30) days’ notice, by email, to defendants’ counsel;
16
              WHEREAS, such a stay in this Action is consistent with the terms of the Stay Order in
17
     the Church Derivative Action;
18
              WHEREAS, counsel for the Stipulating Parties have conferred with out-of-state counsel
19
     for defendant Brauser, who has not yet appeared in the Action, and counsel for defendant
20
     Brauser acknowledges that defendant Brauser has been served with the complaint in this action,
21
     reserving all rights and defenses, and consents to the relief requested in this Stipulation and
22
     Proposed Order;
23
              WHEREAS, defendant Brian Keller was served with the Complaint on November 20,
24
     2019 and an affidavit of service was filed with the Court on November 26, 2019 (ECF No. 11),
25

26
     STIPULATED MOTION AND ORDER                                                       Perkins Coie LLP
27                                                                                1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-01775 TSZ) – 4                                               Seattle, WA 98101-3099
28                                                                                    Phone: 206.359.8000
     91004-1113/146478493.1                                                            Fax: 206.359.9000
     and Mr. Keller has not yet appeared in the Action, and the Stipulating Parties do not know his
 1
     opinion on the relief requested in this Stipulation and Proposed Order;
 2
              WHEREAS, counsel for the Stipulating Parties have conferred with out-of-state counsel
 3
     for defendant John O’Rourke, who has not yet appeared in this Action, and counsel for Mr.
 4
     O’Rourke has agreed to the relief requested in this Stipulation and Proposed Order;
 5
              WHEREAS, counsel for the Stipulating Parties have conferred with out-of-state counsel
 6
     for defendant Maza, who has not yet appeared in the Action, and counsel for defendant Maza has
 7
     executed a waiver of service on behalf of defendant Maza, reserving all rights and defenses other
 8
     than insufficient service of process, and consents to the relief requested in this Stipulation and
 9
     Proposed Order;
10
              WHEREAS, counsel for the Stipulating Parties have conferred with out-of-state counsel
11
     for defendant Phillip Frost, who has not yet appeared in the Action, and counsel for Dr. Frost has
12
     agreed to accept service of the Complaint on behalf of Dr. Frost, reserving all rights and defenses
13
     other than insufficient service of process, and consents to the relief requested in this Stipulation
14
     and Proposed Order;
15
              WHEREFORE, the Stipulating Parties, through their undersigned counsel, hereby agree,
16
     stipulate, and respectfully request that the Court enter an Order as follows:
17
              1.        Undersigned counsel for Defendants who are parties to this Stipulated Motion
18
     agree to accept service of the Complaint in the Action on behalf of each of the Defendants they
19
     represent, but each such Defendant expressly reserves all rights and defenses other than
20
     insufficient service of process.
21
              2.        Except as noted below, all proceedings, including any motion practice, obligation
22
     to respond to the Complaint and any amended complaint, and all discovery and disclosure
23
     obligations or deadlines under the applicable local and federal rules or previously-issued Orders
24
     of this Court in the Action are hereby stayed until further order of the Court.
25

26
     STIPULATED MOTION AND ORDER                                                       Perkins Coie LLP
27                                                                                1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-01775 TSZ) – 5                                               Seattle, WA 98101-3099
28                                                                                    Phone: 206.359.8000
     91004-1113/146478493.1                                                            Fax: 206.359.9000
               3.       Defendants shall promptly notify Plaintiff's undersigned counsel of any related
 1
     shareholder derivative actions filed nominally on behalf of Cocrystal of which they become
 2
     aware.
 3
               4.       Defendants shall promptly notify Plaintiff's undersigned counsel if any such
 4
     related derivative action is not stayed. In the event that any such related derivative action is not
 5
     stayed, Plaintiff may move to lift the stay of this Action upon thirty (30) days' notice, by email,
 6
     to Defendants' undersigned counsel.
 7
               5.       During the stay, Plaintiff may file an amended complaint, but Defendants need
 8
     not answer, move to dismiss, or otherwise respond to any amended complaint during the
 9
     pendency of the stay.
10
               6.       Either during the stay, or shortly after termination of the stay, the parties to this
11
     Action and the Church Derivative Action may move to consolidate this Action with the Church
12
     Derivative Action.
13
               7.       All pending deadlines, hearings, or conferences are vacated until after the stay is
14
     lifted.
15
               8.       Within fourteen (14) days after the Securities Class Action is resolved, or a
16
     motion to dismiss the Securities Class Action is denied, or by July 31, 2020, whichever occurs
17
     earliest, the parties to this Action shall file a Joint Status Report.
18
               DATED: December 11, 2019.
19

20    s/ Roger Townsend____________________                 s/ Ronald L. Berenstain
      Roger Townsend, WSBA #25525                           Ronald L. Berenstain, WSBA No. 7573
21    Breskin Johnson Townsend, PLLC                        RBerenstain@perkinscoie.com
      1000 Second Avenue, Suite 3670
22    Seattle, WA 98104                                     s/ Sean C. Knowles
      Tel: (206) 652-8660                                   Sean C. Knowles, WSBA No. 39893
23    rtownsend@bjtlegal.com                                SKnowles@perkinscoie.com
24
      s/ David C. Katz______________________                s/ Joseph E. Bringman
25    David C. Katz (admitted pro hac vice)                 Joseph E. Bringman, WSBA No. 15236
      dkatz@weisslawllp.com                                 JBringman@perkinscoie.com
26
     STIPULATED MOTION AND ORDER                                                           Perkins Coie LLP
27                                                                                    1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-01775 TSZ) – 6                                                   Seattle, WA 98101-3099
28                                                                                        Phone: 206.359.8000
     91004-1113/146478493.1                                                                Fax: 206.359.9000
 1    WeissLaw LLP                                    Perkins Coie LLP
      1500 Broadway, Suite 1600                       1201 Third Avenue, Suite 4900
 2
      New York, NY 10036                              Seattle, WA 98101-3099
 3    Telephone: (212) 682-3025                       Telephone: 206.359.8000
      Facsimile: (212) 682-3010                       Facsimile: 206.359.9000
 4
                                                      Attorneys for Defendants Raymond Schinazi,
 5                                                    Gary Wilcox, Jane Hsiao, Steve Rubin,
      Attorneys for Plaintiff Martin Tutschek         David S. Block, Jeffrey Meckler and Todd
 6
                                                      Brady, and Nominal Defendant Cocrystal
 7                                                    Pharma, Inc.

 8

 9

10

11                                              II.   ORDER
              The parties’ stipulated motion, docket no. 15, is GRANTED as amended, without
12
     prejudice to the right of any defendant who has not yet appear to oppose the relief granted herein.
13
              IT IS SO ORDERED.
14
              DATED this 17th day of December, 2019.
15

16

17                                                        A
                                                          Thomas S. Zilly
18
                                                          United States District Judge
19

20

21

22

23

24

25

26
     STIPULATED MOTION AND ORDER                                                    Perkins Coie LLP
27                                                                             1201 Third Avenue, Suite 4900
     (Case No. 2:19-cv-01775 TSZ) – 7                                            Seattle, WA 98101-3099
28                                                                                 Phone: 206.359.8000
     91004-1113/146478493.1                                                         Fax: 206.359.9000
